Title: To James Madison from Jean François Étienne de Laroque, 15 November 1816
From: Laroque, Jean François Étienne de
To: Madison, James


        
          Newyork ce 15 9b. 1816.88 [illegible] Street No. 51⟨chez⟩ M. Minton
          Monsieur le président
        
        Jean françois Etienne de Laroque a l’honner d’Apeler á vôtre Excellence, que N’Etant aux Etats unis qu’En passant pour S’En Retourner En france Sa patrie, N’ayant ni Etat ni profession, Sans fortune N’ayant Eté toute Sa vie que Militair d’ailleur[s] Sans domicile dans cette Ville—S’Est vu malgré toute ce Exemption porté Sur le livre de taxes des imposition.
        Le Soussigné Nayant jamais leur Connaissance quil fut taxée aussi arbitrairem[ent] Et ne peuvant jamais prévoir qu’un Etranger Sans domicile fut taxée a la Somme de Vingt deux dolars, par la Seule Raison que le Soussigné avoit loué une chambre et un cabinet à tant par mois.
        Ne Connaissant ni la langue Angloise ni les lois du pays le Soussigné ne pouvoit faire Aucune Declamation, par la Raison qu’il ne Supposaít pas qu’un Etranger Sans domicile fut Sujet a payer aucune imposition.
        M. le Maire de la Ville à qui le Soussigné fit faire Sa Declamation Ausi qu’e M M. les Membres de la Corporat. ont tous Senti l’injustice de cette

taxes il n’y à que M. Le collecteur qui S’obstine [illegible]ttoré me faire payer cette taxes aussi arbitraire qu’end i ase
        N’ayant absolument aucun Moyen de payer autres que celui de Vendre Mes effets, le Soussigné Supplie votre Excellence d’ordonner, qu’il Soit Rayé des Mes le Role des impositions il attend cette justice de Son Excellence, je Suis avec Respet Monsie[u]r le président Votre très humble et très ob. Serviter
        
          De Laroque
        
       
        CONDENSED TRANSLATION
        Jean François Étienne de Laroque calls on JM [stating] that being in the United States only in passing while returning to his home in France, and having neither rank, trade, nor profession, and without fortune, having been a military man all his life, or domicile in this city, he has been carried on the tax books.
        He never knew that he could be taxed so arbitrarily and could never have predicted that a foreigner without domicile would be taxed at the sum of twenty-two dollars for the sole reason that he had rented a room and an office at so much per month.
        Knowing neither the English language nor the laws of the country, he could not make a declaration because he did not suppose that a foreigner without domicile would have to pay tax.
        The mayor of the city to whom he made a declaration, as well as the members of the corporation, all felt the injustice of this tax. It is only the collector who insisted on making him pay.
        Having absolutely no means of paying the tax, other than by selling his belongings, he begs JM to order that it be stricken from the tax rolls and expects justice from JM.
      